Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 16-23 and 25-28 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony P. Venturino on 02/03/2022.

The application has been amended as follows:   Claim 24 is cancelled.  Claims 1, 4, 7, 9-10, 16-22, 26-27 are amended as follows:

1.	(Currently Amended) A method for producing a steel strip coated on one or both sides with an aluminium alloy coating layer in a continuous hot-dip coating and a subsequent pre-diffusion annealing process, said process comprising: 
a hot-dip coating stage in which the steel strip is passed with a velocity v through a bath of a molten aluminium alloy to apply an aluminium alloy coating layer to one or both sides of the steel strip, and a pre-diffusion annealing stage, 
	wherein the thickness of the applied aluminium alloy coating layer on the one or both sides of the steel strip is between 5 and 40 µm and wherein the aluminium alloy coating layer comprises 0.8 to 4.0 weight% silicon, and 
	wherein the aluminium alloy coated steel strip enters the pre-diffusion annealing stage while at least the outer layer of the aluminium alloy coating layer or layers is above its liquidus temperature, and the strip is annealed at an annealing temperature of at least 600 and at most 800 °C for 10 to 40 seconds to promote the diffusion of iron from the steel strip into the aluminium alloy coating layer or layers to form a substantially fully-alloyed aluminium-iron-silicon coating layer or layers, substantially consisting of iron-aluminides;
followed by cooling the pre-diffusion annealed coated steel strip to ambient temperatures, 
wherein the velocity v is between 0.6 m/s and 4.2 m/s.

4.      (Currently amended) The method according to claim 3, wherein
the temperature of the steel strip entering the molten aluminium alloy bath is between 550 and 750 °C


7.	(Currently amended) The method according to claim 1, wherein the thickness d in µm of the fully-alloyed aluminium-iron-silicon coating layer in dependence of the silicon content in wt.% of the fully-alloyed aluminium-iron-silicon coating layer is enclosed in [[the]] an Si-d space by the equations (1), (2) and (3):
	(1) d [Symbol font/0xB3] -1.39·Si + 12.6 and
	(2) d [Symbol font/0xA3] -9.17·Si + 43.7 and 
	(3) Si [Symbol font/0xB3] [[0.4]] 0.8 %.

9.	(Currently amended) The method according to claim 1, wherein 

10.	(Withdrawn and Currently amended) [[A]] The method according to claim 1, wherein the steel strip has a composition comprising (in wt.%):
C: 0.01 - 0.5  
P: ≤ 0.1  
Nb: ≤ 0.3 
Mn: 0.4 – 4.0  
S: ≤ 0.05 
V: ≤ 0.5 
N: ≤ 0.001 - 0.030
B: ≤ 0.08 
Ca: ≤ 0.05 
Si: ≤ 3.0  
O: ≤ 0.008
Ni ≤ 2.0
Cr: ≤ 4.0  
Ti: ≤ 0.3  
Cu ≤ 2.0
Al: ≤ 3.0  
Mo: ≤ 1.0 
W ≤ 0.5

the remainder being iron and unavoidable impurities, 

16.	(Currently amended) The method according to claim 1, wherein the molten aluminium alloy in the bath contains between 0.8 and 4.0 wt.% silicon, and wherein the molten aluminium alloy has a temperature of at least 660 °C and

17.	(Currently amended) The method according to claim 3, wherein
	the temperature of the steel strip entering the molten aluminium alloy bath is at least 660 °C and


18.	(Currently amended) The method according to claim 3, 
to 2.0 m/s.

19.	(Currently amended) The method according to to 30 µm.

20.	(Currently amended) The method according to to 25 µm.

21.	(Currently amended) The method according to 5 to 20 µm.

22.	(Currently amended) The method according to claim [[1]] 9, wherein the immersion time of the steel strip in the molten aluminium alloy bath in the hot-dip coating stage is  to 6 seconds.

26. 	(Current amended)	The method according to claim 23, wherein if there is any τ-phase in the coating layer Contiguity of the [Symbol font/0x74]-phase C[Symbol font/0x74] < 0.4.

27. 	(Current amended)	The method according to claim 23, wherein the fully-alloyed aluminium-iron-silicon coating layer or layers contain between 0 and 10 area%   Contiguity of the [Symbol font/0x74]-phase C[Symbol font/0x74] < 0.4.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Maki (JP2012255204A).
Maki discloses a method of manufacturing a hot rolled or cold rolled steel sheet is Al-plated on a continuous hot dip plating line followed by reheating to 700 C to alloy the surface without cooling.  Table 2(paragraph [0059] discloses Inventive Example a16 has Al-plating layer with Si=0.8% (Col 4) and reheating temperature is 700 C (Col 7) for 15 seconds (Col 8)  with thickness of the applied Al plating layer of 26 microns.
However, Maki does not disclose instant claimed velocity V which the streel strip is passed through the molten aluminum alloy bath at 0.6-4.2 m/s.
No prior art can be found to disclose instant claimed velocity V at similar process to manufacture a steel sheet which is Al-plated on a continuous hot dip plating line followed by annealing temperature higher than Al plated layer liquidus temperature such that diffusion of iron from the steel strip into the Al-plated coating to form a Al-Fe-Si coating layer which consists of iron aluminides.
Hence, instant claims 1-10, 16-23 and 25-28 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733